

Exhibit 10.25
ION Geophysical Corporation


STOCK APPRECIATION RIGHTS AGREEMENT


1.Grant of Rights. The grant of the stock appreciation rights (“SARs”) under
this Stock Appreciation Rights Agreement (this “Agreement”) by ION Geophysical
Corporation (the “Company”) is made subject and pursuant to the terms of the ION
Geophysical Corporation 2018 Stock Appreciation Rights Plan (the “Plan”). The
effectiveness of such grant is expressly conditioned upon Grantee executing and
returning this Agreement to the Company’s General Counsel. The SAR award and its
exercise are subject in all respects to the grant terms as set forth in the
Plan, a copy of which is available from the General Counsel of the Company, and
to any rules promulgated pursuant to the Plan by the Committee. Capitalized
terms not otherwise defined herein are as defined in the Plan.


2.
Grantee. The Grantee of the SAR award is [Grantee Name] (the “Grantee”).



3.
Award. The Company grants the Grantee this award of SARs in relation to

[Shares Granted] Shares (the “Covered Shares”).


4.
Exercise Price. The exercise price of the SAR award is $8.85 per Covered Share.



5.
Grant Date. The “Grant Date” of the SAR award is December 1, 2018.



6.Vesting.    The Grantee’s SARs shall become vested, if at all, only upon the
satisfaction of both the Time Measure and the Performance Measure, each as
outlined below.


(a)Time Measure. The “Time Measure” shall be satisfied with respect to a SAR
award only if the Grantee is an Employee, Director, or Consultant based on
continuous service with the Company between the Grant Date and the Vesting Date
provided in the following schedule:


Vesting Date
Time Vested Percentage
December 1, 2019
33.33%
December 1, 2020
66.66%
December 1, 2021
100%



(b)Performance Measure. The Performance Measure shall be satisfied, if at all,
based on the trading price for the Company’s common stock following the Grant
Date. For this purpose, the Company shall measure the volume weighted average
price per Share during the period between the Grant Date and December 1, 2021.
The “Performance Measure” requires, as to each VWAP Amount listed below, that,
during the period commencing on the Grant Date and concluding on December 1,
2021, the volume weighted average price per Share, as determined by the Company
based on the NYSE reported closing Share price, over a twenty (20) consecutive
trading day period, meets or exceeds the VWAP Amount in the table below. If (and
only if) such Performance Measure is satisfied as to a particular VWAP Amount
during such three (3) year time







--------------------------------------------------------------------------------




period, then the designated portion of the Performance Measure shall be
satisfied based on the following schedule:


VWAP Amount
Performance Vested Percentage
$17.50
33.33%
$22.50
66.66%
$27.50
100%



For the avoidance of doubt, satisfaction of the $27.50 VWAP Amount satisfies,
per se, the two lower VWAP Amounts; and satisfaction of the $22.50 VWAP Amount
satisfies, per se, the $17.50 VWAP Amount. For the purposes of this Agreement,
the Committee shall have the same authority to adjust all or any of the VWAP
Amounts above in those circumstances that are mentioned in the Plan that confer
on the Committee the authority to adjust the exercise price per SAR, or the
number of Shares to which a specific SAR is deemed to relate.


(c)Calculation of Vested Percentage. The portion of the Grantee’s SARs which are
vested at any time shall be equal to (i) the total number of Covered Shares set
forth in Paragraph 3 above, multiplied by (ii) the lesser of (x) the Time Vested
Percentage, or (y) the Performance Vested Percentage. No portion of the SARs
will be vested prior to the date the vested percentage for each of the Time
Measure and the Performance Measure is at least 33.33%.


7.
Exercise.



(a)Any portion of the SARs which have become vested under Section 6 shall be
exercisable at any time thereafter prior to the Expiration Date.


(b)The right of exercise provided herein shall be cumulative so that if the SAR
award is not exercised to the maximum extent permissible after it becomes
vested, the vested and exercisable portion of the SAR award shall be
exercisable, in whole or part, at any time prior to the Expiration Date.


(c)Notwithstanding the provisions of Section 6 above, the SAR award shall become
fully vested and exercisable immediately upon (i) the day immediately preceding
a Change in Control, or (ii) a termination of Employment of the Grantee due to
Retirement, death or Disability, in each case as set forth in the Plan.


(d)
If, prior to the Expiration Date, the closing price per Share meets or exceeds

$27.50 (such day shall be the “Trigger Date”), then, as to any portion of the
SAR award that is fully vested and exercisable the day after the Trigger Date,
the Grantee will be deemed to have exercised such portion. For the avoidance of
doubt, the purpose of the foregoing sentence is merely to provide that if an
Employee could, subject to all the terms and conditions of this Agreement,
exercise a SAR Award at $27.50 per share, then the Employee will be deemed to
have done so.


(e)SAR award may only be exercisable with respect to whole SARs and Covered
Shares.





--------------------------------------------------------------------------------




(f)The SAR award may be exercised on or after the termination of Employment only
as to that portion of the SARs and Covered Shares for which it was exercisable
immediately prior to (or became exercisable on) the termination of Employment.


(g)The provisions of this Section 7 are subject and subordinate to the
provisions of Section 10 below (meaning, in the event of a conflict, the terms
of Section 10 supersede and control over the terms of this Section 7).


8.Maximum Value. The value of each SAR award granted hereunder shall be subject
to a cap of Twenty-Seven and 50/100 Dollars ($27.50) per Covered Share, such
that the value of the Spread for each award shall not exceed $18.65.


9.Term. The SAR award will commence on the Grant Date and, unless terminated
earlier pursuant to Section 6 of this Agreement, or the SAR expires (pursuant to
Section 10 of this Agreement), the SARs shall terminate at 12:01 a.m. on the
date which is ten (10) years from the Grant Date (the “Term”).


10.Expiration. The SAR award shall not be exercisable after the Company’s close
of business on the last business day that occurs prior to the Expiration Date.
The “Expiration Date” shall be the earliest to occur of:


(a)the last day of the Term;


(b)if a termination of Employment occurs by reason of Retirement, death or
Disability, the one-year anniversary of the termination of Employment;


(c)if a termination of Employment occurs due to the Grantee’s termination by the
Company for Cause, 12:01 a.m., Houston, Texas time, on the date of the
termination of Employment; and


(d)if a termination of Employment occurs for reasons other than Retirement,
death, Disability, or for Cause, the one-hundred and eighty (180) day
anniversary of the termination of Employment.


11.Who May Exercise, Transferability. During the lifetime of the Grantee, the
SAR award may be exercised only by the Grantee, or by the Grantee’s guardian or
legal representative. In all other circumstances, exercise and transfer of the
SAR award is permitted subject to the terms of the Plan; provided that the SAR
award shall remain subject to the other terms of this Agreement, the Plan, and
applicable laws, rules, and regulations.


12.Manner of Exercise. The SAR award may be exercised by filing a written notice
with the Company at its corporate headquarters or by following such other
instructions as the Company may deliver to the Grantee from time to time. Upon
the exercise of the SAR award, the Grantee shall receive a cash amount from the
Company that is equal to the Spread multiplied by the number of Covered Shares
for which the SAR award is being exercised. Such amount shall be paid to the
Grantee in cash after receipt by the Company of Grantee’s written notice of
exercise of the SAR award.





--------------------------------------------------------------------------------




13.Tax Withholding. All payments under this Agreement are subject to withholding
of all applicable taxes.


14.Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.


15.Plan Governs. Notwithstanding anything in this Agreement to the contrary, (i)
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Grantee from the office of the General Counsel of
the Company; and (ii) this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.


16.Not an Employment Contract. The SAR award will not confer on the Grantee any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Grantee’s employment or other service at any time.


17.Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either sent by
nationally recognized overnight courier, or by postage paid first class mail.
Notices sent by U.S. mail shall be deemed received on the date of actual
receipt. Notices sent by nationally recognized overnight courier shall be deemed
received upon the first day that the courier attempts delivery at the
recipient’s address. Notices shall be directed, if to the Grantee, at the
Grantee’s address indicated by the Company’s records, and if to the Company, at
the Company’s principal executive office, to the attention of the General
Counsel.


18.Amendment. This Agreement may be amended in accordance with the provisions of
the Plan, and may otherwise be amended only by written agreement of the Grantee
and the Company.


19.Applicable Law; Dispute Resolution. Except to the extent preempted by federal
or Delaware law, this Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, excluding any conflict-of-law rules or
principles that would result in the laws of another state being applied. TO THE
MAXIMUM EXTENT PERMITTED BY LAW, COMPANY AND GRANTEE EACH WAIVES ANY RIGHT TO
TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN COMPANY AND GRANTEE ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE MATTERS RELATED HERETO. The prevailing
party in any litigation or other proceeding to enforce the terms of this
Agreement shall be entitled to recoup its reasonable attorneys’ fees and costs
from the non-prevailing party. To the fullest extent permitted by law, the
parties agree that any suit or proceeding arising out of or relating to this
Agreement shall be brought in court in Harris County, Texas, to the exclusion of
any other forum or venue.













--------------------------------------------------------------------------------




20.Settlement in Shares. If, subsequent to the Grant Date, the Plan is amended
to permit the delivery of Shares in settlement of SARs in lieu of cash payments,
and such amendment is duly approved by the Company’s shareholders in accordance
with applicable law and the New York Stock Exchange rules (or the rules of such
other principal securities exchange on which Shares are then listed or admitted
to trading), the Committee shall have the discretion, without the consent of the
Grantee, to settle the exercise of the SARs or any portion exercised after such
amendment and approval, by the delivery of Shares with a Fair Market Value equal
to the Spread, or by the delivery of a combination of Shares and cash equal in
value to the Spread, as determined by the Committee in its sole and absolute
discretion.


21.280G Cutback. Notwithstanding any other provision in this Agreement to the
contrary, if any payment received or to be received by the Grantee under this
Agreement in connection with a Change in Control or the termination of
employment (collectively, the “Payments”) would, whether payable under the terms
of this Agreement alone or together with any payment or benefit under any other
plan, arrangement or agreement with the Company or one of its Subsidiaries
constitute a “parachute payment” within the meaning of Section 280G of the Code,
the payment or payments due to the Grantee under this Agreement shall be reduced
to the extent necessary so that no portion thereof shall be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”). Whether and
how the limitation under this Section 21 is applicable shall be determined under
the Section 280G Rules set forth in Exhibit A, which shall be enforceable as if
set forth in this Agreement.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all effective as of the Grant Date.




ION GEOPHYSICAL CORPORATION:


By: _________________________
Name: R. Brian Hanson
Title: President and CEO


Address for Notices:
ION Geophysical Corporation General Counsel
2105 CityWest Blvd., Suite 100
Houston, TX 77042




ACKNOWLEDGED AND AGREED BY:


PARTICIPANT:
                            
_________________________________    





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



EXHIBIT A -- SECTION 280G RULES STOCK APPRECIATION RIGHTS AGREEMENT
The following rules shall apply for purposes of determining whether and how the
limitations provided under Section 21 are applicable to the Participant.


1.
All determinations under Section 21 of this Agreement and this Exhibit A will be
made by an accounting firm or law firm that is selected for this purpose by the
Company’s Chief Executive Officer prior to a Change in Control (“280G Firm”).
All fees and expenses of the 280G Firm shall be borne by the Company. The
Company will direct the 280G Firm to submit any determination it makes under
Section 21 of this Agreement and this Exhibit A and detailed supporting
calculations to both the Participant and the Company as soon as reasonably
practicable.



2.
If the 280G Firm determines that reductions are required under Section 21 of
this Agreement, the 280G Firm shall also determine which Payments shall be
reduced, with the Payments that otherwise would be made last in time reduced
first, to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, and the Company shall pay
such reduced amount to the Participant.



3.
As a result of the uncertainty in the application of Section 280G at the time
that the 280G Firm makes its determinations under this Section, it is possible
that amounts will have been paid or distributed to the Participant that should
not have been paid or distributed (collectively, the “Overpayments”), or that
additional amounts should be paid or distributed to the Participant
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Participant, which assertion the 280G Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code. If the 280G
Firm determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the 280G Firm will notify the Participant and the
Company of that determination and the amount of that Underpayment will be paid
to the Participant promptly by the Company.



4.
The Participant will provide the 280G Firm access to, and copies of, any books,
records, and documents in the Participant’s possession as reasonably requested
by the 280G Firm, and otherwise cooperate with the 280G Firm in connection with
the preparation and issuance of the determinations and calculations contemplated
by Section 21 of this Agreement and this Exhibit A.






